Title: To John Adams from Francis Malbone, 1 November 1798
From: Malbone, Francis
To: Adams, John




Sir,
Newport Rhode Island 1st. Novr. 1798

Mr. John Alfred Hazard having informed me that he has made application for the office of Purser on board the United States Ship General Greene now fitting in this State; I take the liberty of recommending him as possessing the necessary qualifications to perform the functions of that office; he is a young man of a liberal education, is of one of the most respectable families among us, & of an unblemished reputation!
I have the honour to be with due consideration / Sir / Your most obedient & / very humble servant

Fras. Malbone